— In an adoption proceeding, the natural father of the infant appeals from an order of the Family Court, Dutchess County (Bernhard, J.), dated February 7, 1984, which held that his consent to the adoption of the child was not necessary. 11 Order affirmed, without costs or disbursements. H The natural father challenges the constitutionality of section 111 (subd 1, par [d]) of the Domestic Relations Law for the first time on this appeal. Having failed to raise the issue before the Family Court, and no notice of this challenge having been given to the Attorney-General, the constitutionality of this statute is beyond our review (Executive Law, § 71; CPLR 1012, subd [b]; Matherson v Marchello, 100 AD2d 233, 241; see, also, Matter of Tonya Louise M., 91 AD2d 868). H We have reviewed the appellant’s remaining arguments and find them to be without merit. Titone, J. P., Mangano, Gibbons and O’Connor, JJ., concur.